            Case 1:20-cr-10177-DJC Document 69 Filed 08/05/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )       Criminal No. 20-10177-DJC
                                               )
AMIN KHOURY,                                   )
                                               )
                       Defendant               )

       JOINT MOTION TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the parties request that the time between July 28,

2021 and April 19, 2022 be excluded so that the defendant may have adequate time to confer

with counsel and prepare for trial, which is scheduled to begin April 19, 2022. The ends of

justice served by this exclusion outweigh the interests of the public and defendant in a speedy

trial. A proposed order is attached.

   Respectfully submitted,                             Respectfully submitted,

   NATHANIEL R. MENDELL                                AMIN KHOURY
   Acting United States Attorney

By: /s/ Kristen A. Kearney                             By: /s/ Eóin P. Beirne
   JUSTIN D. O’CONNELL                                 Eóin P. Beirne
   KRISTEN A. KEARNEY                                  Mintz, Levin, Cohn, Ferris, Glovsky &
   LESLIE A. WRIGHT                                    Popeo, P.C.
   Assistant U.S. Attorneys                            One Financial Center
                                                       Boston, MA 02111
                                                       Tel.: 617-348-1707
                                                       Fax: 617-542-2241
   Date: August 5, 2021                                epbeirne@mintz.com

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing.

Dated: August 5, 2021                                  /s/ Kristen A. Kearney
                                                       Kristen A. Kearney
